            Case 1:18-cr-00518-LAK Document 38 Filed 03/31/19 Page 1 of 1

                                                                 Smith Villazor LLP
                                                                 250 West 55th Street, 30th Floor
                                                                 New York, New York 10019
                                                                 www.smithvillazor.com

                                                                 Nicholas Karasimas
                                                                 nicholas.karasimas@smithvillazor.com
                                                                 T 212.582.4400


March 31, 2019


VIA ECF
The Honorable Lewis A. Kaplan
U.S. District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re: United States v. Woojae Jung, No. 18-cr-0518 (LAK)


          Dear Judge Kaplan:

        On behalf of Defendant Woojae Jung, we respectfully request that he be permitted to
travel on two occasions:

      •   From San Francisco, California to Los Angeles, California on April 4, 2019 returning
          April 7, 2019 for business meetings with clients.

      •   From San Francisco, California to Santa Barbara, California on April 24, 2019 returning
          April 28, 2019, as a personal trip to visit with family.

Mr. Jung has provided his specific lodging accommodations to Pretrial Services. Pretrial
services has no objection to this request, and the government, through AUSA Andrew Thomas,
also consents to our request.

          Thank you in advance.



                                                      Respectfully submitted,

                                                      /s/ Nicholas Karasimas

                                                      Nicholas Karasimas
                                                      Smith Villazor, LLP

cc:       AUSA Andrew Thomas
